       Case 1:17-cr-10393-MLW Document 62 Filed 04/30/19 Page 1 of 1
        Case l:17-cr-10393-MLW Document 61              Filed 04/24/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT

                             DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA

                                                     CRIMINAL NO. 17-10393-MLW


JORGE BARROS




                ASSENTED TO MOTION TO CONTINUE SENTENCING

       Defendant Jorge Barros, through counsel, respectfully requests that the Court continue

his sentencing currently scheduled for May 31,2019 to a date on or after July 1,2019. As
grounds counsel states as follows. Counsel has 6other sentencings that will take place between
May 7- June 3. Five ofthose defendants are incarcerated. Each ofthese sentencings require
considerable work to draft a sentencing memorandum and prepare for sentencing. As a result of

these sentencings, counsel requires additional time to draft Mr. Barros sentencing memorandum
and prepare for his sentencing. Mr. Barros is currently on release conditions and in compliance
with those conditions. In addition, counsel would like to attend the annual Federal Defender

Conference which is being held in Detriot, Michigan this year from May 29 - 31.
       Accordingly, counsel requests that Mr. Barros' sentencing be continued to a date
convenient for the Court on or after July 1,2019.

        Assistant United States Attorney Philip Cheng assents to this motion



                                             JORGE BARROS
                                             By his attorney,

                                             /s/ Stvlianus Sinnis
                                             Stylianus Sinnis
                                             B.B.O.# 560148
      31,
